Exhibit 10.1

Loan No. RI0042A

AMENDED AND RESTATED MASTER LOAN AGREEMENT

THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”) is entered
into as of December 1, 2012 between THE MAINE WATER COMPANY, (f/k/a Aqua Maine,
Inc.), Rockport, Maine, a Maine corporation (the “Company”) and CoBANK, ACB, a
federally chartered instrumentality of the United States (“CoBank”).

BACKGROUND

The Company and CoBank are parties to a Master Loan Agreement No. RI0042 dated
as of May 16, 2004 and effective as of September 1, 2003 (the “Existing
Agreement”). Pursuant to the terms of the Existing Agreement, the parties
entered into one or more Supplements and/or Promissory Note and Supplements
thereto (the “Existing Promissory Note and Supplements”). The Company and CoBank
now desire to amend and restate the Existing Agreement and to apply such new
agreement to the Existing Promissory Note and Supplements, as well as any new
Promissory Note and Supplements that may be issued thereunder. For that reason
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Company and CoBank hereby agree that the Existing Agreement
shall be amended and restated to read as follows:

SECTION 1. Note and Supplements. In the event the Company desires to borrow from
CoBank and CoBank is willing to lend to the Company, or in the event the parties
desire to consolidate any existing loans hereunder, the parties will enter into
a Promissory Note and Supplement to this Agreement (a “Note and Supplement”).
Each Note and Supplement will set forth CoBank’s commitment to make a loan or
loans to the Company, the amount of the loan(s), the purpose of the loan(s), the
interest rate or rate options applicable to the loan(s), the repayment terms of
the loan(s), and any other terms and conditions applicable to the particular
loan(s). Each Note and Supplement will also contain a promissory note of the
Company setting forth the Company’s obligation to make payments of interest on
the unpaid principal balance of the loan(s), and fees and premiums, if any, and
to repay the principal balance of the loan(s). Each loan will be governed by the
terms and conditions contained in this Agreement and in the Note and Supplement
relating to that loan.

SECTION 2. Notice and Manner of Borrowing. Loans will be made available on any
day on which CoBank and the Federal Reserve Banks are open for business (a
“Business Day”) upon the telephonic or written request of an authorized employee
of the Company. Requests for loans must be received by 12:00 noon Company’s
local time on the date the loan is desired. Loans will be made available by wire
transfer of immediately available funds. Wire transfers will be made to such
account or accounts as may be authorized by the Company.

SECTION 3. Payments. Payments under each Note and Supplement shall be made by
wire transfer of immediately available funds, by check or by automated clearing
house (ACH) or other similar cash handling processes as specified by separate
agreement between the Company and CoBank. Wire transfers shall be made to ABA
No. 307088754 for advice to and credit of “CoBANK” (or to such other account as
CoBank may direct by notice). The Company shall give CoBank telephonic notice no
later than 12:00 noon Company’s local time of its intent to pay by wire, and
funds received after 3:00 p.m. Company’s local time shall be credited on the
next Business Day. Checks shall be mailed to CoBANK, Department 167, Denver,
Colorado 80291-0167 (or to such other place as CoBank may direct by notice).
Credit for payment by check will not be given until the later of the next
Business Day after receipt of the check or the day on which CoBank receives
immediately available funds.



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

SECTION 4. Security, Guarantee(s) and Title Insurance.

Company Security. The Company’s obligations under this Agreement and each Note
and Supplement shall be secured by a statutory first lien on all equity that the
Company may now own or hereafter acquire or be allocated in CoBank.

SECTION 5. Conditions Precedent.

(A) Conditions to Initial Note and Supplement. CoBank’s obligation to extend
credit under the initial Note and Supplement hereto is subject to the condition
precedent that CoBank receive, in form and substance satisfactory to CoBank,
each of the following:

(1) This Agreement. A duly executed original copy of this Agreement and all
instruments and documents contemplated hereby.

(2) Delegation Form. A duly completed and executed original copy of a CoBank
Delegation and Wire and Electronic Transfer Authorization Form.

(3) Environmental Condition. INTENTIONALLY OMITTED.

(4) Security, Guarantee(s) and Title Insurance. INTENTIONALLY OMITTED.

(B) Conditions to Each Note and Supplement. CoBank’s obligations to extend
credit under each Note and Supplement hereto, including the initial Note and
Supplement, is subject to the condition precedent that CoBank receive, in form
and substance satisfactory to CoBank, each of the following:

(1) Note and Supplement. A duly executed original copy of the Note and
Supplement and all instruments and documents contemplated by the Note and
Supplement.

(2) Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that CoBank may require that the Note and
Supplement, all instruments and documents executed in connection therewith, and,
in the case of the initial Note and Supplement hereto, this Agreement and all
instruments and documents executed in connection herewith, including any
security documents, have been duly authorized and executed.

(3) Consents and Approvals. Such evidence as CoBank may require that all
regulatory and other consents and approvals referred to in Section 6(D) hereof
have been obtained and are in full force and effect.

(4) Fees and Other Charges. Any fees or other charges provided for herein or in
the Note and Supplement.

 

-2-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

(5) Insurance. Such evidence as CoBank may require that the Company is in
compliance with Section 7(C) hereof.

(6) Opinion of Counsel. An opinion of counsel to the Company (which counsel must
be acceptable to CoBank).

(C) Conditions to Each Loan. CoBank’s obligation under each Note and Supplement
to make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 10 hereof) or event which, with the
giving of notice and/or the passage of time and/or the occurrence of any other
condition, would ripen into an Event of Default (a “Potential Default”) shall
have occurred and be continuing.

SECTION 6. Representations and Warranties. The execution by the Company of each
Note and Supplement hereto shall constitute a representation and warranty that:

(A) Application. Each representation and warranty and all information set forth
in any application or other document submitted in connection with, or to induce
CoBank to enter into, such Note and Supplement is correct in all material
respects as of the date of such Note and Supplement. In addition, the renewal or
extension by CoBank of any Note and Supplement hereto shall constitute a
representation and warranty that each representation and warranty and all
information concerning environmental matters related to the Company’s property
set forth in any application or other document submitted in connection with, or
to induce CoBank to enter into any Note and Supplement, is correct in all
material respects as of the date of renewal or extension of such Note and
Supplement.

(B) Budgets. INTENTIONALLY OMITTED.

(C) Conflicting Agreements. Neither this Agreement nor any Note and Supplement
or other instrument or document securing or otherwise relating hereto or to any
Note and Supplement (collectively, at any time, the “Loan Documents”) conflicts
with, or constitutes (with or without the giving of notice and/or the passage of
time and/or the occurrence of any other condition) a default under, any other
agreement to which the Company is a party or by which it or any of its property
may be bound or affected, and does not conflict with any provision of its
bylaws, articles of incorporation or other organizational documents.

(D) Consents and Approvals. No consent, permission, authorization, order or
license of any governmental authority or of any party to any agreement to which
the Company is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the project, acquisition or other
activity being financed by such Note and Supplement, or the execution, delivery,
performance or enforcement of the Loan Documents, except as have been obtained
and are in full force and effect.

(E) Compliance. The Company is in compliance with all of the terms of the Loan
Documents and no Event of Default or Potential Default exists.

 

-3-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

(F) Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency or similar Laws affecting creditors’ rights generally.

(G) Water Rights and/or Supplies and System Condition. The Company has water
rights and/or supplies with such amounts, priorities and qualities as are
necessary to service adequately the Company’s customers and members. The Company
controls, owns, or has access to all such water rights and/or supplies free and
clear of the interest of any third party and has not suffered or permitted any
transfer or encumbrance of such water rights and/or supplies, has not abandoned
such water rights and/or supplies, or any of them, and has not done any act or
thing which would impair or cause the loss of any such water rights and/or
supplies. The Company’s utility facilities reasonably meet present demand in all
material respects, are constructed in a good and professional manner, are in
good working order and condition, and comply in all material respects with all
applicable Laws.

(H) Rate Matters. The Company’s rates for the provision of water have been
approved, if applicable, by any and all necessary governmental regulatory
authorities, including, without limitation, each public service commission or
public utilities commission which may have jurisdiction over the operations and
rates of the Company. Further, there is no pending, and to the Company’s
knowledge, no threatened proceeding before any governmental authority, the
objective or result of which is or could be to materially reduce or otherwise
materially adversely change any of the Company’s rates for the provision of
water and/or waste water services, or otherwise have a material adverse effect
on the condition, financial or otherwise, operations, properties, or business of
the Company.

SECTION 7. Affirmative Covenants. Unless otherwise agreed to in writing by
CoBank, while this Agreement is in effect, the Company agrees to:

(A) Corporate Existence, Etc. Preserve and keep in full force and effect its
existence and good standing in the jurisdiction of its incorporation or
formation, qualify and remain qualified to transact business in all
jurisdictions where such qualification is required, and obtain and maintain all
licenses, certificates, permits, authorizations, approvals, and the like which
are material to the conduct of its business or required by Law.

(B) Compliance With Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection. In addition, the Company agrees to cause all persons occupying or
present on any of its properties to comply in all material respects with all
Laws relating to such properties.

(C) Insurance. Maintain insurance with insurance companies or associations
acceptable to CoBank in such amounts and covering such risks as are usually
carried by companies engaged in the same business and similarly situated, and
make such increases in the type or amount of coverage as CoBank may reasonably
request. All such policies insuring any collateral for the Company’s obligations
to CoBank shall have lender or mortgagee loss payable clauses or endorsements in
form and content acceptable to CoBank. At CoBank’s request, the Company agrees
to deliver to CoBank such proof of compliance with this Subsection as CoBank may
require.

 

-4-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

(D) Property Maintenance. Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good repair, working order, and
condition, ordinary wear and tear excepted, and make all alterations,
replacements, and improvements thereto as may from time to time be necessary in
order to ensure that its properties remain in good working order and condition.
If the Company is subject to a compliance order issued by a federal or state
governmental authority, then the Company agrees that at CoBank’s request, which
request may not be made more than once a year, the Company will furnish to
CoBank a report on the condition of the Company’s property prepared by a
professional engineer satisfactory to CoBank.

(E) Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied (or the appropriate standards of the
regulatory agency having jurisdiction over the Company).

(F) Inspection. Permit CoBank or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books and records, and to discuss its affairs, finances
and accounts with its officers, directors, employees, and independent certified
public accountants.

(G) Reports and Notices. Furnish to CoBank:

(1) Annual Financial Statements. As soon as available, but in no event more than
120 days after the end of each fiscal year of the Company occurring during the
term hereof, annual consolidated and consolidating financial statements of the
Company and its consolidated subsidiaries, if any, prepared in accordance with
GAAP consistently applied (or the appropriate standards of the regulatory agency
having jurisdiction over the Company). Such financial statements shall: (a) be
audited by independent certified public accountants selected by the Company and
acceptable to CoBank; (b) be accompanied by a report of such accountants
containing an opinion thereon acceptable to CoBank; (c) be prepared in
reasonable detail and in comparative form; and (d) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.

(2) Interim Financial Statements. Such interim financial statements as CoBank
may from time to time request, which statements must be prepared on an
unconsolidated basis in accordance with GAAP consistently applied (or the
appropriate standards of the regulatory agency having jurisdiction over the
Company) and, if required by written notice from CoBank, (a) on a consolidated
and consolidating basis for the Company and its consolidated subsidiaries, if
any, in accordance with GAAP consistently applied (or the appropriate standards
of the regulatory agency having jurisdiction over the Company), and/or
(b) certified by an authorized officer or employee of the Company acceptable to
CoBank.

 

-5-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

(3) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default, including, without
limitation, the occurrence of any breach, default, event of default or event
which, with the giving of notice and/or the passage of time and/or the
occurrence of any other condition, would become a breach, default or event of
default under any loan agreement, indenture, mortgage, or other credit or
security agreement or instrument to which the Company is a party or by which it
or any of its property may be bound or affected.

(4) Notice of Litigation, Environmental Matters, Etc. Promptly after becoming
aware thereof, notice of: (a) the commencement of any action, suit or proceeding
before any court, arbitrator or governmental instrumentality which, if adversely
decided, could have a material adverse effect on the condition, financial or
otherwise, operations, properties, or business of the Company; (b) the receipt
of any notice, indictment, pleading or other communication alleging a condition
that may require the Company to undertake or to contribute to a clean-up or
other response under any environmental Law, or which seeks penalties, damages,
injunctive relief, criminal sanctions or other relief as a result of an alleged
violation of any such Law, or which claims personal injury or property damage as
a result of environmental factors or conditions; and (c) any matter which could
have a material adverse effect on the Company, including any decision of any
regulatory authority or commission.

(5) Notice of Certain Events. INTENTIONALLY OMITTED.

(6) Compliance Certificates. Together with each set of financial statements
furnished to CoBank pursuant to Subsection (1) hereof and, if applicable,
Subsection (2) hereof, a certificate of an officer or employee of the Company
acceptable to CoBank, in the form attached hereto; (a) certifying that no Event
of Default or Potential Default occurred during the period covered by such
statement(s) or, if an Event of Default or Potential Default occurred, a
description thereof and of all actions taken or to be taken to remedy same; and
(b) setting forth calculations showing compliance with the financial covenants
set forth in Section 9 hereof.

(7) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company as CoBank may from time to
time reasonably request, including, but not limited to, copies of all pleadings,
notices and communications referred to in Subsection (G)(4) above.

(H) Capital. Acquire equity in CoBank in such amounts and at such times as
CoBank may from time to time require in accordance with its Bylaws and Capital
Plan (as each may be amended from time to time), except that the maximum amount
of equity that the Company may be required to purchase in connection with a loan
may not exceed the maximum amount permitted by the Bylaws at the time the Note
and Supplement relating to such loan is entered into or such loan is renewed or
refinanced by CoBank. The rights and obligations of the parties with respect to
such equity and any patronage or other distributions made by CoBank shall be
governed by CoBank’s Bylaws and Capital Plan (as each may be amended from time
to time).

(I) Water Rights and/or Supplies. Maintain or procure water rights and/or
supplies with such amounts, priorities and qualities as are necessary to service
adequately the Company’s customers

 

-6-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

and members. The Company will continue to control, own or have access to all
such water rights and/or supplies free and clear of the interest of any third
party, will not suffer or permit any transfer or encumbrance of such water
rights and/or supplies, will not abandon such water rights and/or supplies, or
any of them, and will not do any act or thing which would impair or cause the
loss of any such water rights and/or supplies.

SECTION 8. Negative Covenants. Unless otherwise agreed to in writing by CoBank,
while this Agreement is in effect the Company will not:

(A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money, letters of credit,
or the deferred purchase price of property or services (including leases which
should be capitalized on the books of the lessee in accordance with GAAP (or the
appropriate standards of the regulatory agency having jurisdiction over the
Company)), except for: (1) debt to CoBank; (2) accounts payable to trade
creditors incurred in the ordinary course of business; (3) current operating
liabilities (other than for borrowed money) incurred in the ordinary course of
business; (4) unsecured debt of the Company to other lenders; and (5) debt of
the Company under the Indenture dated April 1, 1961 (as the same may be amended
from time to time, the “Indenture”), and any other existing and/or new debt of
the Company allowed under the Indenture.

(B) Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”). The foregoing restrictions shall not
apply to: (1) Liens in favor of CoBank; (2) Liens for taxes, assessments, or
governmental charges that are not past due; (3) pledges and deposits under
workers’ compensation, unemployment insurance, and social security Laws;
(4) pledges and deposits to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), and like obligations arising in
the ordinary course of business as conducted on the date hereof; (5) Liens
imposed by Law in favor of mechanics, material suppliers, warehouses, and like
persons that secure obligations that are not past due; (6) easements,
rights-of-way, restrictions, and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
of the property or assets encumbered thereby in the normal course of business or
materially impair the value of the property subject thereto; and (7) Liens in
favor of any lender under the Indenture to secure indebtedness permitted
hereunder and Liens supporting other indebtedness permitted hereunder.

(C) Mergers, Acquisitions, Etc. (1) Merge or consolidate with any other entity
or acquire all or a material part of the assets of any person or entity unless
the Company or its parent are the surviving entity, or (2) commence operations
under any other name, organization, or entity, including any joint venture, or
(3) change its name: unless (a) the Company has given CoBank not less than 30
days prior written notice, and (b) the Company enters into such amendments
hereto and to the other Loan Documents as CoBank may reasonably require in order
to reflect the new name.

(D) Sale of Assets. Sell, transfer, lease, or otherwise dispose of any of its
assets except for: (1) the sale or other disposition of inventory in the
ordinary course of business; (2) the sale or other disposition in the ordinary
course of business of equipment no longer necessary or useful in the proper
operation of the Company’s business; and (3) the sale or disposition of property
not to exceed $2,000,000.00, in the aggregate, during the term of this
Agreement.

 

-7-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

(E) Loans and Investments. INTENTIONALLY OMITTED.

(F) Contingent Liabilities. INTENTIONALLY OMITTED.

(G) Change in Business. Materially engage in any business activities or
operations substantially different from or unrelated to the Company’s present
business activities or operations. For purposes of this paragraph, “Materially”
means an amount equal to 5% of the Company’s net operating revenue during the
Company’s fiscal year.

(H) Dividends. Declare or pay any dividends or make any other distribution of
assets to shareholders of the Company, or retire, redeem, purchase or otherwise
acquire for value any capital stock of the Company, except that as long as no
Potential Default or Event of Default exists or would result therefrom
(including, without limitation, under Section 9 hereof), the Company may, in any
fiscal year, pay dividends to its shareholders.

(I) Transactions with Affiliates. Enter into any transaction with any affiliate
except in the ordinary course of and pursuant to the reasonable requirements of
its business and upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s-length transaction with a person or entity
that was not an affiliate.

SECTION 9. Financial Covenants. Unless otherwise agreed to in writing by CoBank,
while this Agreement is in effect:

(A) Debt to Capitalization Ratio. The Company and its consolidated subsidiaries
shall have at the end of each fiscal year of the Company, a ratio of “Total
Debt” to “Total Capitalization” (both as defined below) of not more than 0.60 to
1.00. “Total Debt” shall mean, for the Company, on a consolidated basis, the sum
of (a) all indebtedness for borrowed money, (b) obligations which are evidenced
by notes, bonds, debentures or similar instruments, and (c) that portion of
obligations with respect to capital leases or other capitalized agreements that
are properly classified as a liability on the balance sheet in conformity with
GAAP or which are treated as operating leases under regulations applicable to
them but which otherwise would be required to be capitalized under GAAP. “Total
Capitalization” shall mean Total Debt plus “Net Worth” (as defined below). For
purposes hereof, “Net Worth” shall mean the difference between total assets less
total liabilities (both as determined on a consolidated basis in accordance with
GAAP consistently applied or the appropriate standards of the regulatory agency
having jurisdiction over the Company), except that in determining Total
Capitalization, contributions in aid of construction, advances for construction,
customer deposits, or similar items reducing rate base calculations shall be
excluded.

(B) Interest Coverage Ratio. The Company and its consolidated subsidiaries shall
have at the end of each fiscal year a ratio of “EBITDA” to “Interest Expense”
(both as defined below) of not less than 3.00 to 1.00. “EBITDA” shall mean, for
the Company, on a consolidated basis, operating

 

-8-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

revenues minus operating expenses, plus depreciation and amortization expenses
for each fiscal year (all as calculated on a consolidated basis in accordance
with GAAP consistently applied or the appropriate standards of the regulatory
agency having jurisdiction over the Company). “Interest Expense” shall mean
interest expense on all debt (as calculated on a consolidated basis for the
fiscal year in accordance with GAAP consistently applied or the appropriate
standards of the regulatory agency having jurisdiction over the Company).

SECTION 10. Events of Default. Each of the following shall constitute an “Event
of Default” hereunder:

(A) Payment Default. The Company should fail to make any payment to CoBank when
due or within any grace period provided in any Note and Supplement.

(B) Representations and Warranties. Any opinion, certificate or like document
furnished to CoBank by or on behalf of the Company, or any representation or
warranty made by the Company herein, in any security instrument or document, or
in any other Loan Document, shall prove to have been false or misleading in any
material respect on or as of the date furnished or made.

(C) Covenants. The Company should fail to perform or comply with any covenant
set forth in Section 7 hereof (other than Sections 7(G)(3), (4), and (5) hereof)
and such failure continues for 30 days after written notice thereof shall have
been delivered to the Company by CoBank.

(D) Other Covenants and Agreements. The Company should fail to perform or comply
with Sections 7(G)(3), (4), or (5) hereof or any other covenant or agreement
contained herein or in a Note and Supplement or shall use the proceeds of any
loan for any unauthorized purpose.

(E) Cross Default. The Company should, after any applicable grace period, breach
or be in default under the terms of any other Loan Document (including, without
limitation, any security instrument or document) or any other agreement between
the Company and CoBank or between the Company and any affiliate of CoBank,
including without limitation Farm Credit Leasing Services Corporation.

(F) Other Indebtedness. The Company should fail to pay when due any indebtedness
in excess of $250,000.00 to any other person or entity for borrowed money or any
long-term obligation in excess of $250,000.00 for the deferred purchase price of
property (including any capitalized lease), or any other event occurs which,
under any agreement or instrument relating to such indebtedness or obligation,
has the effect of accelerating or permitting the acceleration of such
indebtedness or obligation, whether or not such indebtedness or obligation is
actually accelerated or the right to accelerate is conditioned on the giving of
notice, the passage of time, or otherwise.

(G) Judgments. A judgment, decree, or order for the payment of money in excess
of $250,000.00 shall have been rendered against the Company or if the same could
reasonably be expected to have a Material Adverse Effect and either:
(1) enforcement proceedings shall have been commenced; (2) a Lien prohibited by
this Agreement, or security instrument or document, or any other Loan

 

-9-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

Document, shall have been obtained; or (3) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 30 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.

(H) Insolvency, Etc. The Company shall: (1) become insolvent or shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or (2) suspend its business operations or a material
part thereof or make an assignment for the benefit of creditors; or (3) apply
for, consent to, or acquiesce in the appointment of a trustee, receiver, or
other custodian for it or any of its property; or (4) have commenced against it
any action or proceeding for the appointment of a trustee, receiver, or other
custodian and such action or proceeding is not dismissed within 30 days of the
date thereof, or a trustee, receiver, or other custodian is appointed for all or
any part of its property; or (5) receive notice from any regulatory or
governmental authority to the effect that such authority intends to replace the
management of the Company or assume control over the Company; or (6) commence or
have commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation law of any
jurisdiction.

(I) Material Adverse Change. Any material adverse change occurs, as reasonably
determined by CoBank, in the condition, financial or otherwise, operations,
business, or properties of the Company or in its ability to perform its
obligations hereunder, under any security instrument or document, or under any
other Loan Document. CoBank agrees to provide the Company, within a reasonable
time after such determination, written notice detailing the material adverse
change determined by CoBank.

SECTION 11. Remedies. Upon the occurrence and during the continuance of an Event
of Default or Potential Default, CoBank shall have no obligation to extend or
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice or other limitation. In addition, upon the occurrence
and during the continuance of any Event of Default, CoBank may, upon notice to
the Company:

(A) Termination and Acceleration. Terminate any commitment and declare the
unpaid principal balance of the loans, all accrued interest thereon, and all
other amounts payable under this Agreement, each Note and Supplement, and all
other Loan Documents to be immediately due and payable. Upon such a declaration,
the unpaid principal balance of the loans and all such other amounts shall
become immediately due and payable, without protest, presentment, demand, or
further notice of any kind, all of which are hereby expressly waived by the
Company.

(B) Enforcement. Proceed to protect, exercise, and enforce such rights and
remedies as may be provided by this Agreement, any security instrument or
document, any other Loan Document, or under Law. Each and every one of such
rights and remedies shall be cumulative and may be exercised from time to time,
and no failure on the part of CoBank to exercise, and no delay in exercising,
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise of any right or remedy shall preclude any future or other exercise
thereof, or the exercise of any other right. Without limiting the foregoing,
CoBank may hold and/or set off and apply against the Company’s obligations to
CoBank the proceeds of any equity in CoBank.

 

-10-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

(C) Application of Funds. CoBank may apply all payments received by it to the
Company’s obligations to CoBank in such order and manner as CoBank may elect in
its sole discretion.

In addition to the rights and remedies set forth above and notwithstanding any
Note and Supplement: (1) upon the occurrence and during the continuance of an
Event of Default, at CoBank’s option in each instance, the entire indebtedness
outstanding hereunder and under each Note and Supplement shall bear interest
from the date of such Event of Default until such Event of Default shall have
been waived or cured in a manner satisfactory to CoBank at 4.00% per annum in
excess of the rate(s) of interest that would otherwise be in effect on that loan
under the terms of the Note and Supplement; and (2) after the maturity of any
loan (whether as a result of acceleration or otherwise), the unpaid principal
balance of such loan (including without limitation, principal, interest, fees
and expenses) shall automatically bear interest at 4.00% per annum in excess of
the rate(s) of interest that would otherwise be in effect on that loan under the
terms of the Note and Supplement. All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.

SECTION 12. Miscellaneous.

(A) Broken Funding Surcharge. Notwithstanding the terms of any Note and
Supplement giving the Company the right to repay any loan prior to the date it
would otherwise be due and payable, the Company agrees to provide three Business
Days’ prior written notice for any prepayment of a fixed rate balance and to pay
to CoBank a broken funding surcharge in the amount set forth below in the event
the Company: (1) repays any fixed rate balance prior to the last day of its
fixed rate period (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise); (2) converts any fixed rate balance to another
fixed rate or to a variable rate prior to the last day of the fixed rate period
applicable to such balance; or (3) fails to borrow any fixed rate balance on the
date scheduled therefor. The surcharge shall be in an amount equal to the
greater of (a) the sum of: (i) the present value of any funding losses imputed
by CoBank to have been incurred as a result of such payment, conversion or
failure; plus (ii) a per annum yield of 0.50% of the amount repaid, converted or
not borrowed for the period such amount was scheduled to have been outstanding
at such fixed rate, or (b) $300.00. Such surcharge shall be determined and
calculated in accordance with methodology established by CoBank, a copy of which
will be made available upon request. Notwithstanding the foregoing, in the event
of a conflict between the provisions of this subsection and of the broken
funding charge section of a forward fix agreement between CoBank and the
Company, the provisions of the forward fix agreement shall control.

(B) Complete Agreement, Amendments, Etc. The Loan Documents are intended by the
parties to be a complete and final expression of their agreement. No amendment
or modification of this Agreement or the other Loan Documents shall be effective
unless approved by each party and contained in a writing signed on or behalf of
each party. No waiver of any provision of this Agreement or the other Loan
Documents, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by CoBank and contained in a writing signed
by or on behalf of CoBank, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. In
the event this Agreement is amended or restated, each such amendment or

 

-11-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

restatement shall be applicable to all Note and Supplements hereto. Each Note
and Supplement shall be deemed to incorporate all of the terms and conditions of
this Agreement as if fully set forth therein. Without limiting the foregoing,
any capitalized term utilized in any Note and Supplement (or in any amendment to
this Agreement or any Note and Supplement) and not otherwise defined in the Note
and Supplement (or amendment) shall have the meaning set forth herein.

(C) Applicable Law. Without giving effect to the principles of conflict of laws
and except to the extent governed by federal law, the Laws of the State of
Colorado, without reference to choice of law doctrine, shall govern this
Agreement, each Note and Supplement and any other Loan Document for which
Colorado is specified as the applicable law, and all disputes and matters
between the parties to this Agreement, including all disputes and matters
whatsoever arising under, in connection with or incident to the lending and/or
leasing or other business relationship between the parties, and the rights and
obligations of the parties to this Agreement or any other Loan Document by and
between the parties for which Colorado is specified as the applicable law.

(D) Notices. All notices hereunder shall be in writing and shall be deemed to
have been duly given upon delivery if personally delivered or sent by facsimile
or similar transmission, or 3 days after mailing if sent by express, certified
or registered mail, to the parties at the following addresses (or such other
address as either party may specify by like notice):

 

If to CoBank, as follows:    If to the Company, as follows:

For general correspondence purposes:

P.O. Box 5110

Denver, Colorado 80217-5110

  

The Maine Water Company

P.O. Box 310

West Rockport, Maine 04865

For direct delivery purposes, when desired:

5500 South Quebec Street

Greenwood Village, Colorado 80111-1914

  

Attention: Credit Information Services

Fax No.: (303) 224-6101

  

Attention: Chief Financial Officer

Fax No.: (207) 236-3701

(E) Costs, Expenses, and Taxes. To the extent allowed by Law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by CoBank) incurred by CoBank and any
participants from CoBank in connection with the origination, administration,
collection and enforcement of this Agreement and the other Loan Documents,
including, without limitation, all costs and expenses incurred in obtaining,
perfecting, maintaining, determining the priority of, and releasing any security
for the Company’s obligations to CoBank, and any stamp, intangible, transfer or
like tax incurred in connection with this Agreement or any other Loan Document
or the recording hereof or thereof.

(F) Effectiveness and Severability. This Agreement shall continue in effect
until: (1) all indebtedness and obligations of the Company under this Agreement
and the other Loan Documents shall

 

-12-



--------------------------------------------------------------------------------

Amended and Restated Master Loan Agreement RI0042A

THE MAINE WATER COMPANY

Rockport, Maine

 

have been paid or satisfied; (2) CoBank has no commitment to extend credit to or
for the account of the Company under any Note and Supplement; and (3) either
party sends written notice to the other party terminating this Agreement. Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceable without invalidating the remaining provisions
hereof or thereof.

(G) Successors and Assigns. This Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the Company and CoBank and their
respective successors and assigns, except that the Company may not assign or
transfer its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of CoBank.

(H) Participations, Etc. From time to time, CoBank may sell to one or more
banks, financial institutions, or other lenders a participation in one or more
of the loans or other extensions of credit made pursuant to this Agreement.
However, no such participation shall relieve CoBank of any commitment made to
the Company hereunder. In connection with the foregoing, CoBank may disclose
information concerning the Company and its subsidiaries, if any, to any
participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential. Patronage
distributions in the event of a sale of a participation interest shall be
governed by CoBank’s Bylaws and Capital Plan (as each may be amended from time
to time). A sale of a participation interest may include certain voting rights
of the participants regarding the loans hereunder (including without limitation
the administration, servicing, and enforcement thereof). CoBank agrees to give
written notification to the Company of any sale of a participation interest.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB     THE MAINE WATER COMPANY By:  

  /s/ Shannon Davoren

    By:  

  /s/ Judith E. Wallingford

Title:   Assistant Corporate Secretary     Title:  

President

 

-13-